Citation Nr: 1214465	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-43 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left hip bursitis.  

2.  Entitlement to an initial compensable rating for hemorrhoids.  

3.  Entitlement to an initial rating in excess of 10 percent for myalgia of the right leg, Muscle Group XIII.  

4.  Entitlement to an initial compensable rating degenerative disc disease of the cervical spine, to include mild desiccation of C2-3.  

5.  Entitlement to a rating in excess of 20 percent for thoracolumbar strain.  

6.  Entitlement to service connection for chronic maxillary sinus disease.  

7.  Entitlement to service connection for cellulitis of the right forearm.  

8.  Entitlement to service connection for scar of the right shoulder.  

9.  Entitlement to service connection for ganglion cyst of the right wrist.  

10.  Entitlement to service connection for acid reflux disease.  

11.  Entitlement to service connection for scar of the right forearm.  

12.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2004 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  During the current appeal, the Veteran requested, and was scheduled for, a videoconference hearing before a Veterans Law Judge, but did not report.  His hearing request is therefore considered to be withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(d),(e) (2011).

The issues of entitlement to increased ratings for myalgia of the right leg (Muscle Group XIII), degenerative disc disease of the cervical spine (to include mild desiccation of C2-3), and thoracolumbar strain; service connection for chronic maxillary sinus disease, cellulitis of the right forearm, scar of the right shoulder, ganglion cyst of the right wrist, acid reflux disease, and scar of the right forearm; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran's service-connected left hip bursitis is manifested by no worse than moderate left knee and left hip disability.  

2.  The Veteran's service-connected hemorrhoids are no worse than moderate in severity.  They occur only intermittently and are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for left hip bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5255 (2011).

2.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the claims for higher disability ratings are "downstream" issues in that they arose from initial grants of service connection.  Prior to the December 2008 rating decision that awarded service connection for left hip bursitis and hemorrhoids, the RO issued a letter in June 2008 that advised the Veteran of the evidence necessary to substantiate these service connection claims and notified him of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has no duty to inform the Veteran that is unmet.  

Also, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and Social Security Administration (SSA) records in furtherance of his increased rating claims adjudicated herein.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  Thus, VA has met its duty to assist the Veteran with respect to obtaining pertinent treatment records.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent fee-based examinations/opinions with respect to the issues adjudicated herein were obtained in July 2008 and September 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2008 and September 2009 VA examinations/opinions obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has met its duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the left hip bursitis and hemorrhoid issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are not warranted.  

	A.  Left Hip Bursitis

The Veteran contends that he is entitled to an initial rating in excess of 20 percent for his left hip bursitis due to the severity of his symptomatology.  However, the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

In this case, the Veteran's left hip bursitis has resulted in impairment of the femur.  This service-connected disability is currently rated as 20 percent disabling under DC 5255, which evaluates impairment of the femur.  38 C.F.R. § 4.71a, DC 5255 (2011).  According to these criteria, a 20 percent evaluation is warranted for malunion of the femur with moderate knee or hip disability.  A 30 percent evaluation is warranted for malunion of the femur with marked knee or hip disability.  Id.  

A 60 percent evaluation is warranted for fracture of shaft or anatomical neck with nonunion, without loose motion, weightbearing preserved with aid of brace.  Id.  A 60 percent evaluation is also warranted for fracture of surgical neck with false joint.  The highest rating allowable under this diagnostic code, 80 percent, requires evidence of a fracture of shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  Id.  

Here, the Veteran was afforded a fee-based examination in July 2008 (prior to his November 2008 service discharge).  He reported symptoms of weakness, stiffness, heat, giving way, lack of endurance, locking and fatigability.  He did not have swelling, redness or dislocation.  He had constant pain located at the hip.  The pain was rated as seven on a scale of one to ten (7/10).  He was able to function with medication.  His current treatment was physical therapy.  His functional impairment was not being able to function to the fullest.  Examination of the left hip revealed weakness, tenderness and guarding of movement.  There were no signs of edema, effusion, redness and heat.  There was no subluxation.  Range of motion testing revealed flexion of 48 degrees; extension of 12 degrees; adduction of 18 degrees; abduction of 31 degrees; external rotation of 26 degrees; and internal rotation of 19 degrees.  Joint function was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance and incoordination; pain had the major functional impact.  The Veteran's joint function was additionally limited by zero degrees due to those factors.  X-rays of the left hip and femur were within normal limits.  

Examination of the Veteran's left knee revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  There was no genu recurvatum, locking pain or crepitus.  Range of motion testing revealed flexion of 140 degrees and extension of zero degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Anterior and posterior cruciate ligaments stability test was within normal limits.  Medial and lateral collateral ligaments stability test was also within normal limits.  Medial and lateral meniscus test was within normal limits.  

The diagnosis was left hip bursitis.  The effect of the Veteran's disability on his military service was that he was unable to run and that he had difficulty doing push-ups and sit-ups.

The Veteran's STRs show that he complained of left hip pain at the extreme limits of range of motion in September 2008.  His left hip a normal appearance; there was no tenderness to palpation on the trochanteric bursa.  There was no instability, weakness or muscle spasms.  There was tender to palpation anteriorly and posteriorly, nonanatomic.  The Veteran had a physical evaluation board (PEB) in September 2008.  Range of motion testing of the left hip revealed flexion of 110 and 115 degrees; abduction of 35 and 40 degrees; and extension of 15 degrees.  The Veteran also had a medical evaluation board (MEB) in October 2008.  He had left hip flexion of 115 degrees.  

A review of the Veteran's STRs dated through his discharge from service in November 2008 show that he had continued pain.  They do not show that he had fracture of shaft or anatomical neck with nonunion; fracture of surgical neck with false joint; or ankylosis.  

At a second fee-based examination in September 2009, examination of the left hip revealed instability, weakness, tenderness and guarding of movement.  There were no signs of edema, abnormal movement, effusion, redness, heat, deformity, malalignment and drainage.  There was no subluxation or ankylosis.  Range of motion testing revealed flexion of 45 degrees; extension of 15 degrees; adduction of 11 degrees; abduction of 15 degrees; external rotation of 31 degrees; and internal rotation of 11 degrees.  After repetitive use, joint function was additionally limited by pain, weakness, lack of endurance, and incoordination; pain and the major functional impact.  The joint function was not additionally limited by fatigue after repetitive use.  

Examination of the left knee revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no genu recurvatum, locking pain, or crepitus.  There was no ankylosis.  Range of motion testing revealed flexion of 100 degrees and extension of zero degrees.  Repetitive range of motion was not possible because of left hip pain.  Medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments stability test and medial/lateral meniscus ligaments stability test were all within normal limits.  The Veteran's posture was within normal limits and his gait was limping.  His walking was unsteady; he did not require any assistive device for ambulation.  

A review of the Veteran's treatment records dated through May 2010, and of his SSA records, indicates that the Veteran does not receive treatment for his left hip.  Pertinent left hip symptomatology was not shown.  

Based on a review of the evidence, the Board finds that an initial rating in excess of 20 percent for the service-connected left hip bursitis is not warranted.  The next higher rating of 30 percent requires evidence of malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71a, DC 5255.  Initially, the Board observes that malunion of the femur has not been shown.  Of further significance is the fact that competent evidence of record (to include the Veteran's contentions and the objective findings as shown in his STRs and on VA examinations) fails to show more than moderate left hip or left knee disability.  

Specifically, the Veteran has been shown to have limitation of motion of both his left hip and his left knee.  In this regard, the Board observes that, at worst, the flexion of the Veteran's left hip was 45 degrees in September 2009.  As 45 degrees of flexion only warrants a rating of 10 percent under DC 5252, which evaluates impairment from limitation of flexion of the thigh, the Board cannot conclude that such limitation equates to marked hip disability.  Furthermore, as objective findings such as edema, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage and subluxation have not been shown, the Board cannot conclude that the Veteran's service-connected left hip bursitis is best characterized as marked disability.  Although the Veteran does have pain, limitation of motion, weakness, stiffness, heat, giving way, lack of endurance, locking and fatigability, the evidence does not show that such symptoms equate to marked disability.  The overall symptomatology associated with the Veteran left hip indicates that his service-connected bursitis is best characterized as moderate disability, which warrants the currently assigned 20 percent rating.

Further, in reaching this conclusion, the Board observes that DC 5255 provides for a 30 percent evaluation for marked knee disability.  Here, the Veteran's left knee has been shown to have no reduction of extension and flexion no worse than 100 degrees shown in September 2009.  The Board observes that a compensable rating under DC 5260, which evaluates impairment from limitation of knee flexion, requires that flexion be limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  As the Veteran's limited motion of his left knee does not meet the criteria for a compensable rating for limitation of flexion, and as he has been shown to have normal extension, the Board cannot conclude that the Veteran has a marked left knee disability.  Furthermore, symptoms such as edema, effusion, weakness, tenderness, redness, heat, subluxation, instability, deformity, malalignment, drainage, or guarding of movement were not shown at the July 2008 and September 2009 examinations.  Additionally, both examinations revealed that there was no genu recurvatum, locking pain or crepitus.  As such, the Board cannot conclude that the Veteran's left knee symptomatology equates to a marked disability.

The Board has also considered whether a rating in excess of 20 percent is warranted under any of the other diagnostic codes used to rate hip disabilities.  In this case, as ankylosis has not been shown, a rating in excess of 20 percent is not warranted under DC 5250.  Further, the only rating available under DC 5251 (based on impairment resulting from limitation of extension of the thigh) is 10 percent.  So, an initial rating greater than the currently-assigned 20 percent is not warranted for limitation of extension of the Veteran's left thigh.  In addition, as flexion of the Veteran's left hip has not been shown to be limited to 20 degrees, a rating of 30 percent under DC 5252 is not available.  Moreover, the highest rating available under DC 5253 (based on impairment resulting from abduction and adduction of the hip) is 20 percent.  So, an initial rating greater than the currently-assigned 20 percent evaluation is not available under that diagnostic code.  Finally, as a flail joint of the Veteran's left hip has not been shown, a rating in excess of 20 percent is not warranted under DC 5254.  Therefore, the Board finds that a rating in excess of 20 percent for the Veteran's left hip bursitis is not warranted under any of the other diagnostic codes used to rate hip disabilities.  See 38 C.F.R. § 4.71a, DCs 5250-5254(2011).

Furthermore, as ankylosis, instability, and significant limitation of motion of the left knee has not been shown, a rating greater than the currently-assigned 20 percent may not be awarded.  38 C.F.R. § 4.71a, DCs 5256-5257, 5260-5261.  

In reaching this decision, the Board has considered the Veteran's belief that he is entitled to an initial rating in excess of 20 percent.  However, under the pertinent rating criteria, symptoms warranting a rating in excess of 20 have not been shown. 

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's left hip bursitis warrants a rating in excess of 20 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 20 percent for this service-connected disability.  

	B.  Hemorrhoids

The Veteran contends that he is entitled to an initial compensable rating for his hemorrhoids due to the severity of his symptomatology.  However, the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

In this case, the Veteran's hemorrhoids are currently rated as zero percent disabling under DC 7336, which evaluates impairment of external or internal hemorrhoids.  38 C.F.R. § 4.114, DC 7336 (2011).  A noncompensable evaluation is warrant for hemorrhoids that are mild or moderate.  A 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for persistent bleeding and with secondary anemia, or with fissures.  Id.

Here, the Veteran was afforded a fee-based examination in July 2008.  He reported anal itching, pain, a nagging feeling to empty his bowel and swelling.  He had no diarrhea, perianal discharge and the Veteran was unsure on how to describe.  He did not report a leakage or stool.  He had hemorrhoids that recurred occasionally.  He was never hospitalized nor had surgery.  He was not receiving any treatment.  The Veteran reported that he did not experience any functional impairment from his hemorrhoids.  Rectal examination revealed no reduction of lumen, loss of sphincter control, fissure, ulceration, trauma, rectal bleeding, anal infections, proctitis, spinal cord injury or protrusions.  The rectum examination showed no evidence of ulcerations, fissures, reduction of lumen, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  There were no hemorrhoids detected during the rectal examination and no anemia or findings of malnutrition.  The Veteran was diagnosed with intermittent hemorrhoids.  The examiner opined that they came and went.  There was no anemia and no findings of malnutrition.

At a second fee-based examination in September 2009, rectal examination showed that there was no reduction of lumen.  Sphincter control and rectal tone were normal.  Anal reflexes were normal.  The Board observes that no hemorrhoids were noted.  

A review of the Veteran's treatment records dated through May 2010 and his SSA records does not show that the Veteran had persistent bleeding large or thrombotic hemorrhoids that were irreducible with excessive redundant tissue, evidencing frequent recurrences.  Indeed, the Veteran's post-service medical records do not show any treatment for his hemorrhoids.  

Based on a review of the evidence, the Board finds that an initial compensable rating for the service-connected hemorrhoids is not warranted.  A compensable evaluation requires large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue, evidencing frequent recurrences, which have not been shown at any time since the award of service connection.  Rather, the July 2008 examiner opined that the Veteran's hemorrhoids were intermittent.  In this regard, the Board observes that the September 2009 examination did not show any findings of hemorrhoids.

In reaching this conclusion, the Board observes that the Veteran has not actually reported that his hemorrhoids are large or thrombotic.  The Veteran's only reported symptomatology has been reported anal itching, pain, a nagging feeling to empty his bowel, and swelling.  None of the Veteran's contentions throughout this appeal have shown that his hemorrhoids are more severe than the currently-assigned noncompensable rating for mild or moderate hemorrhoids.  

Furthermore, a review of the diagnostic criteria used to rate disabilities of the digestive system, to include those pertaining to the anus and rectum, fails to show that there is a more appropriate rating with which to evaluate the Veteran's service-connected hemorrhoids.  Therefore, a compensable rating is not warranted under a diagnostic code other than DC 7336.

In reaching this decision, the Board has considered the Veteran's belief that he is entitled to an initial compensable rating.  However, under the pertinent rating criteria, symptoms warranting a compensable rating have not been shown. 

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's hemorrhoids warrant a compensable rating at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an initial compensable for this service-connected disability.  

	C.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's left hip bursitis and hemorrhoids have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the left hip bursitis and hemorrhoids have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for left hip bursitis is denied.

Entitlement to an initial compensable rating for hemorrhoids is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the issues of entitlement to increased ratings for myalgia of the right leg (Muscle Group XIII), degenerative disc disease of the cervical spine (to include mild desiccation of C2-3), and thoracolumbar strain; service connection for chronic maxillary sinus disease, cellulitis of the right forearm, scar of the right shoulder, ganglion cyst of the right wrist, acid reflux disease, and scar of the right forearm; and entitlement to a TDIU.

With regards to the issue of entitlement to an initial rating in excess of 10 percent for myalgia of the right leg, Muscle Group XIII, a remand is necessary for a new examination.  Initially, the Board observes that the myalgia of the Veteran's right leg has been rated by analogy to a muscle injury.  In this regard, a review of the Veteran's STRs does not show that the Veteran actually incurred any injury to Muscle Group XIII.  However, as his complaints pertain to muscle pain, the RO rated the Veteran's myalgia as analogous to a muscle injury.  Although the Veteran's disability has been rated under the diagnostic criteria used to rate injuries to Muscle Group XIII, the Board observes that the Veteran has not actually been afforded an examination that addresses his musculature complaints.  

In this regard, the Board observes that the September 2009 examination addressed the muscles in the Veteran's left leg; however no examination of Muscle Group XIII in the right leg has been done.  Therefore, the Board is unable to rate the Veteran's myalgia of the right leg, Muscle Group XIII as no examination has included findings pertaining those muscles.  Thus, the Board concludes that a remand for a new and adequate examination is necessary.  Barr, 21 Vet. App. 303.

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma are dated in May 2010.  Accordingly, on remand, records of any ongoing VA treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

As for the remaining issues being appealed, the Board observes that an October 2009 rating decision awarded service connection for degenerative disc disease of the cervical spine, to include mild desiccation of C2-3 and assigned a noncompensable evaluation; denied a rating in excess of 20 percent for thoracolumbar strain; and denied service connection for chronic maxillary sinus disease, cellulitis of the right forearm, scar of the right shoulder, ganglion cyst of the right wrist, acid reflux disease, and scar of the right forearm; and denied entitlement to a TDIU.  The rating decision also proposed a reduction in the evaluation of the Veteran's posttraumatic stress disorder (PTSD) from 50 percent to 30 percent.

In the Veteran's substantive appeal for the issues of entitlement to an initial rating in excess of 20 percent for left shoulder bursitis, an initial compensable rating for hemorrhoids, and in excess of 10 percent for right leg myalgia, Muscle Group XIII received in November 2009, the Veteran also noted that he was "filing on all issues on VA letters dated Oct 27, 2008."  The Board observes that the notice letter for the October 2009 rating decision was dated October 27, 2009.  As no rating decision was issued in October 2008, the Board concludes that the Veteran made a typographical error and was actually expressing disagreement with the October 2009 rating decision.  However, a handwritten notation on the substantive appeal indicates that it was not being considered a notice of disagreement (NOD) by the representative as the "providing organization was aware of the procedures for filing a proper notice of disagreement."  

The Board disagrees that the November 2009 correspondence from the Veteran indicating disagreement with the October 2009 rating decision was not a valid NOD.  A written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2011).  Special wording is not required and the notice of disagreement must be terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  Id.  In this case, the Board finds that the Veteran's November 2009 correspondence constitutes a valid NOD with respect to the issues adjudicated in the October 2009 rating decision with one exception.  The October 2009 rating decision only proposed a reduction of the evaluation of the Veteran's service-connected PTSD and was not a final decision; the actual reduction was adjudicated in a February 2010 rating decision.  Therefore, the Veteran's disagreement with the reduction was premature as the reduction was not undertaken until a February 2010 rating decision.

Since the RO did not consider the Veteran's correspondence to be a valid NOD, no statement of the case (SOC) was issued.  Accordingly, these issues must be remanded to allow the RO the opportunity to provide the Veteran with an SOC on these claims.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issues should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

In finding that an SOC is required, the Board acknowledges that the RO issued rating decisions in February 2010 and May 2010 that addressed the issues of a compensable rating for degenerative disc disease of the cervical spine, to include mild dessication of C2-3; entitlement to a TDIU; and entitlement to a rating in excess of 20 percent for thoracolumbar strain after finding that the November 2009 correspondence and submission of SSA information in March 2010 constituted new claims.  However, the Board reiterates that as the November 2009 correspondence was a valid NOD, an SOC should have been issued.  

The Board observes that an SOC must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 C.F.R. § 19.29 (2011.)  As rating decisions do not contain such detail, the Board cannot conclude that the RO's issuance of rating decisions in February 2010 and May 2010 can be used in lieu of an SOC.  Therefore, a remand for the issuance of an SOC for the issues of entitlement to an compensable rating for degenerative disc disease of the cervical spine, to include mild desiccation of C2-3; entitlement to a rating in excess of 20 percent for thoracolumbar strain; entitlement to service connection for chronic maxillary sinus disease, cellulitis of the right forearm, scar of the right shoulder, ganglion cyst of the right wrist, acid reflux disease, and scar of the right forearm; and entitlement to a TDIU is required.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service right leg treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have from the VAMC in Oklahoma City, Oklahoma since May 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the level of severity of his service-connected right leg myalgia, Muscle Group XIII, to include, but not limited to muscle damage, orthopedic damage, and nerve damage.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All testing deemed necessary should be completed.  

a) With regard to the muscle complaints of the Veteran's right leg (Muscle Group XIII), the examiner should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.  

b) Further, the examiner should determine whether there are any adverse orthopedic abnormalities associated with the service-connected right leg myalgia.  Specifically, the examiner should undertake range of motion studies of the Veteran's right knee and right hip and comment on the degree of disability due to functional losses such as pain, weakness, etc, of each joint.  All functional losses should be equated to additional loss of motion (beyond that shown clinically), and the extent of any instability should be annotated in the examination report.  

c) The examiner should also specifically discuss whether there any adverse neurological abnormalities associated with the service-connected right leg myalgia.  All indicated tests, such as an EMG, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  If any adverse neurological symptomatology is shown on physical examination or testing, the examiner should identify the nerve(s) involved and must comment as to whether the disability associated with the affected nerve(s) is best characterized as "slight," "moderate," "moderately severe," or "severe."  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Provide the Veteran with an SOC as to the issues of entitlement to an initial compensable rating for degenerative disc disease of the cervical spine to include mild dessication of C2-3; entitlement to a rating in excess of 20 percent for thoracolumbar strain; entitlement to service connection for chronic maxillary sinus disease, cellulitis of the right forearm, scar of the right shoulder, ganglion cyst of the right wrist, acid reflux disease, and scar of the right forearm; and entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  This claim should be certified, and returned, to the Board only if a timely substantive appeal is filed.

5.  Then, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for right leg myalgia, Muscle Group XIII.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


